United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 13-3080                                                September Term, 2014
                                                                    1:12-cr-00075-RJL-1
                                                       Filed On: June 23, 2015
United States of America,

             Appellee

      v.

Arsalan Shemirani,

             Appellant


      BEFORE:        Garland, Chief Judge; Pillard, Circuit Judge; and Edwards, Senior
                     Circuit Judge

                                        ORDER

       Upon consideration of the court’s order to show cause filed June 12, 2015, and
the responses thereto, it is

      ORDERED that the order to show cause be discharged, it is

      FURTHER ORDERED that the sealed opinion filed June 12, 2015, be unsealed.
The Clerk is directed to unseal the opinion and issue it publicly.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken Meadows
                                                         Deputy Clerk